DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-9 are pending, of which Claims 1-2 and 4-9 are amended.  Claim 10 is canceled in the Amendment filed on 12/16/2021.  All pending claims are examined on the merits.  No new matter is added.
Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. Applicant argues that Agrawal and Popper both teach full slits that extend the fully length of a hollow barrel in which a tampon pledget is housed, therefore the references do not disclose an end of a slit section being separated from the gripping portion of the hollow barrel.  However, Applicant has not identified which end of the first slit needs to be separated from the gripping portion, thus the full slit in Agrawal that has an end at the convex/insertion end of the hollow barrel would satisfy the current claim language.  Applicant also argues that because of the full slit, the Agrawal hollow barrel cannot engage the plunger when the tampon pledget is being inserted into the hollow barrel (item (i) in page 13 of 16 of the Response filed on 12/16/2021).  Examiner notes that such an advantage of the current invention is not reflected in the claims.  Examiner also notes that after modifying with the oval opening of Popper, Applicant’s asserted disadvantage (ii) would be very unlikely to happen since the tampon pledget can more easily exit the hollow barrel through the oval opening.
Claim Interpretations
While Claim 8 recites a fourth protrusion and a third groove without reciting any other protrusions and grooves, it is understood that “fourth” and “third” are used to be more consistently associated with how these features are described in the original disclosure.   As such, Examiner withdraws the previous indefiniteness rejection of Claim 8 (in Non-Final Rejection mailed on 9/30/2021).
Claim Objections
Claims 1, 6, 8, 9 are objected to because of the following informalities:  

Re Claim 6, “in an internal surface” should be “on the inner surface.”
Re Claim 8, “an external surface” should be “the external surface.”
Re Claim 9, “a group consisting of” should be “the group consisting of.”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US 2017/0020744).
Re Claim 1, Agrawal discloses a reusable tampon applicator, comprising:

a first end having an opening (distal end 230);
a second end having a convex shape (proximal end 210);
a gripping portion (base grip portion 235) located on the first end;
a slit formed by a first slit section (full slit 270), and a second slit section (partial slit 260),
wherein the fist slit section and the second slit section extend along a surface of the hollow cylindrical body first end;
wherein an end of the first slit section is separated from the gripping portion (since it is not specified which end of the first slit section is separated from the gripping portion, as the first slit section runs along a length of the hollow cylindrical body, at least one end is certainly positioned away from the gripping portion);
wherein the first slit section is diametrically opposite to the second slit section (clear from Fig. 2E), and
wherein the first slit has a length greater than a length of the second slit section, and
	a plunger (pusher 300) configured to be inserted into the hollow cylindrical body through the opening on the first end (see e.g., Fig. 5A).
Agrawal does not teach that the first slit section and the second slit section describe an oval in the second end of the hollow cylindrical body.  Popper discloses a tampon applicator (hollow elongated shell 2) that has a longitudinal slot (4) that extends from an insertion end of the applicator to a gripping end, the longitudinal slot ends in an oval opening at the insertion end (based on plan view shown in Fig. 2).  It would have been obvious to one skilled in the art at the time of filing to modify Agrawal by gleaning from Popper since the an oval shape is better fitted to the shape of a woman’s vagina.

Re Claim 7, Agrawal also discloses that the cylindrical body has an external surface on which a cover (100, Fig. 5A) is arranged.
Claim 3 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal and Popper as applied to claim 1 or 2 above, and further in view of Buzot (US 2002/0143287).
Re Claim 3, Agrawal and Popper disclose the invention of Claim 2 but do not teach that the gripping portion has a hyperboloid-like shape. Buzot discloses a tampon applicator that has a gripping portion (gripping member 30) that has a hyperboloid shape (clear from the figures). It would have been obvious to one skilled in the art at the time of filing to modify Agrawal with the shape taught by Buzot for better comfort when a user grips the tampon applicator.
Re Claim 9, Agrawal and Popper disclose the invention of Claim 1 but do not teach that the material of the hollow cylindrical body is made of a medical grade material selected from the group consisting of low-density polyethylene, acrylonitrile butadiene styrene, polypropylene and medical grade silicone, polyethylene, polypropylene, polycarbonate, polytetrafluoroethylene, polyurethane, polymethylmethacrylate, polyacid lactic acid, polyethylene terephthalate glycol, nylon, high impact polystyrene, and combinations thereof. Buzot discloses a tampon applicator that is made of polymer such as polyethylene and polypropylene ([0034]). It would have been obvious to one skilled in the art at the time of filing to modify with Buzot since the selection of a material suitable for its intended use (as tampon applicator) establishes a prima facie case of obviousness (MPEP 2144.07).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal and Popper as applied to claim 1 above, and further in view of Bletzinger et al. (US 3,196,873).
Re Claims 4-5, Agrawal and Popper disclose the invention of Claim 1 but do not teach that there are first and second grooves on an inner surface of the hollow cylindrical body and 
Re Claim 6, Agrawal discloses a protrusion (832, Fig. 8A) on an outer surface of plunger to act as a tightening notch to secure the plunger and the cylindrical body together when the applicator is not in use ([(0065]). However, since the protrusion serves as an engagement between the plunger and the cylindrical body, relocating the protrusion to the inner surface of the cylindrical body at the corresponding engagement location would achieve the exact same result. One may be motivated to do so just because it is obvious to try (e.g., the engagement protrusion between two surfaces can be located on either surface or on both surfaces).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal and Popper as applied to claim 7 above, and further in view of Buell et al. (US 2014/01558101).
Re Claim 8, Agrawal and Popper disclose the invention of Claim 7 but do not teach that a fourth protrusion is located on the external surface of the hollow cylindrical body, and a third groove is located on an internal surface of the cover, wherein the fourth protrusion is inserted into the third groove. Buell discloses a tampon applicator that has a cover (“cap,” see [0077], Fig. 9) that has a groove (86, [0077]) on its internal surface and corresponding protrusion (97, [0077]) on an outer surface of the tampon applicator barrel, where the groove and the protrusion would engage with each other ([0077]). It would have been obvious to one skilled in the art at .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/SUSAN S SU/            Primary Examiner, Art Unit 3781
18 March 2022